Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest zoom lens comprising, as lens groups, only five lens groups consisting of, in order from an object side to an image side: a first lens group that has a positive refractive power; a second lens group that has a negative refractive power; a third lens group that has a positive refractive power; a fourth lens group that has a negative refractive power; and a fifth lens group that has a positive refractive power, wherein an aperture stop is disposed between a lens surface closest to the image side in the second lens group and a lens surface closest to the object side in the fourth lens group, wherein during zooming, by changing all distances between lens groups adjacent to each other in a direction of an optical axis, the first lens group, the second lens group, the third lens group, and the fourth lens group move along the optical axis, and the fifth lens group remains stationary with respect to an image plane, wherein only the fourth lens group moves along the optical axis during focusing from an object at infinity to a close-range object, wherein the second lens group includes a first negative lens as a meniscus lens of which an object side surface is convex and which is disposed closest to the object side in the second lens group, a second negative lens of which an object side surface is concave and which is disposed adjacent to the image side of the first negative lens, and a third negative lens of which an object side surface is concave and which is disposed on the image side from the second negative lens, wherein the third lens group comprises, as elements having refractive powers, only four lenses consisting of one negative lens and three positive lenses, wherein the negative lens of the third lens group and one of the three positive lenses of the third lens group are cemented in order from the object side to the image side, and meeting all the claimed conditionals in claim 1; and a zoom lens comprising, as lens groups, only five lens groups consisting of, in order from an object side to an image side: a first lens group that has a positive refractive power; a second lens group that has a negative refractive power; a third lens group that has a positive refractive power; a fourth lens group that has a negative refractive power; and a fifth lens group that has a positive refractive power, wherein an aperture stop is disposed between a lens surface closest to the image side in the second lens group and a lens surface closest to the object side in the fourth lens group, wherein during zooming, by changing all distances between lens groups adjacent to each other in a direction of an optical axis, at least the first lens group, the second lens group, the third lens group, and the fourth lens group move along the optical axis, wherein only the fourth lens group moves along the optical axis during focusing from an object at infinity to a close-range object, wherein the second lens group includes a first negative lens as a meniscus lens of which an object side surface is convex and which is disposed closest to the object side in the second lens group, a second negative lens of which an object side surface is concave and which is disposed adjacent to the image side of the first negative lens, and a third negative lens of which an object side surface is concave and which is disposed on the image side from the second negative lens, wherein the third lens group comprises, as elements having refractive powers, only four lenses consisting of one negative lens and three positive lenses, wherein the negative lens of the third lens group and one of the three positive lenses of the third lens group are cemented in order from the object side to the image side, wherein the fifth lens group consists of a positive meniscus lens of which an image side surface is convex, and meeting all the claimed conditionals as in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH